Citation Nr: 0307992	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-00 119A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 beyond November 30, 1997 for convalescence following 
surgery.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1981 to July 1981.

This appeal arises from a July 2000 rating decision of the 
Indianapolis, Indiana Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable resolution of 
the veteran's appeal has been obtained by the RO.

2.  In September 1997, an excision of the service-connected 
hydradenitis of the buttocks was performed.  

3.  The September 1997 surgery of the buttocks resulted in 
severe postoperative residuals in the form of incompletely 
healed surgical wounds.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
through March 31, 1998 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, in pertinent part, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the United States Court of 
Appeals for Veterans Claims (Court) addressed the duty to 
notify requirements of the VCAA, set forth in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  As set forth below, the 
RO's actions throughout the course of this appeal have 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the July 2002 
supplemental statement of the case (SSOC) of the evidence 
needed to substantiate his claim.  He was provided an 
opportunity to submit such evidence.  He was also provided 
notice in the July 2002 SSOC of the regulations relating to 
his claim and he was informed of the reasons for which his 
claim had been denied.  In addition, the Board sent the 
veteran a VCAA compliance letter in December 2002 in which he 
was informed as to VA's duty to assist him in obtaining 
evidence for his claim, what the evidence must show to 
establish his claim, and what information or evidence that VA 
needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West 2002) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim (to include what evidence VA would 
obtain and what evidence the veteran should obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA treatment records following the September 1997 surgery 
have been obtained.  These records form the underlying 
factual strata upon which the veteran's paragraph 30 claim is 
based.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  As such, there has been no 
prejudice to the veteran that would require a remand; the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


Factual background

By rating action in August 1995, service connection was 
granted for hydradenitis of multiple areas of the body to 
include the buttocks.  A 50 percent evaluation was assigned 
for this disability.

The veteran was admitted to a VA medical facility on 
September 17, 1997 with a history of suppurative 
hydradenitis.  An operation for the excision of hydradenitis 
was performed on September 17.  On September 25, closure of a 
right gluteal wound and inferior portion of a left gluteal 
wound was performed.  The diagnosis was hydradenitis of the 
buttocks.  The veteran was discharged to a nursing facility 
on October 8, 1997 with instructions for dressing changes 
twice a day.  He was to have a sitz bath before each dressing 
change.    

An October 8, 1997 discharge planning coordinator note shows 
that there was partial closure of the wound of the left 
buttock.  No restrictions or limitations were placed on the 
veteran.  

A medical notation on November 5 indicates that the veteran's 
wound was healing well.  A November 6 note indicates that 
dressing changes of the buttock had been changed from three 
times a day to once.  He no longer needed a cane.  Home 
health follow up for dressing changes was being arranged.  On 
November 7, it was noted that there was a large red fleshy 
area over the left buttock.  On November 12, the left buttock 
wound appeared to be more excoriated.  On November 13, there 
was a moderate amount of drainage.  On November 20, the area 
looked to be improved with less drainage.  On November 24, 
the wound appeared improved with much less drainage.  On 
November 28, there was a small amount of green drainage.  No 
strong odor was noted.  The wound showed evidence of healing 
with granulation tissue filling in at the edges of the wound.  
There was a new 1/8 inch circular lesion of the lower right 
buttock.  On December 1, there was a moderate amount of 
drainage with a slightly foul odor.  On December 11, the 
veteran indicated that he had been cleaning the wound in the 
shower.  He had finished an antibiotic.  The wound was 
healing with granulation apparent around the edges.  There 
was no drainage from the wound.  On December 17, the wound 
area appeared to be decreased in size.  On December 23, the 
wound continued to heal.  There was no drainage.  There was a 
new firm area which was sore to touch at the medial edge of 
the wound.  On December 29,  there was continued healing and 
no drainage was noted.  The veteran complained of tenderness 
of the left buttock area.  On January 22, 1998, there was no 
drainage and the wound area appeared to be healing.  On 
February 17, 1998, the wound was non-draining.  There was a 
good pink color.  On March 4, 1998, the left buttock wound 
was healing well.  

On VA skin examination on November 7, 1997, it was noted that 
the veteran had been released from a VA medical facility on 
November 6, 1997, where extensive skin surgery of the left 
buttock had been performed due to skin infections.  The 
veteran's current treatment required no medication.  Symptoms 
included swelling of lesions of the buttock.  Examination of 
the buttocks revealed extensive scarring.  There was no 
crusting, ulceration or exfoliation.  The diagnoses were 
recurrent severe furunculosis of the buttocks; status post 
excision, drainage and surgical excision of hydradenitis of 
the buttocks; and extensive scarring of the skin of the 
buttocks.  Color photographs from November 7, 1997 of the 
buttocks are of record.

By rating decision in December 1997, a 100 percent evaluation 
under 38 C.F.R. § 4.29 (for hospitalization over 21 days) was 
assigned from September 17, 1997 to November 30, 1997.

On VA skin examination in December 1998, it was noted that 
surgery in September 1997 was performed with the wound left 
open to heal by secondary intention.  This healing took place 
over the past year and was not yet complete with open lesions 
remaining.  The veteran complained of having open sores of 
the buttock area with chronic clear bloody or green/yellow 
drainage.  He applied dressings on a daily basis.  He also 
took antibacterial soap showers twice a day.  On examination 
of the left buttock, there was a large keloid scar area that 
measured 20 by 10 cms.  There was one open sore at the 
superior aspect of the keloid area that measured 1 cm. by 1 
cm.  There was no exfoliation or crusting.  The diagnosis was 
hydradenitis suppurativa, status post multiple operations 
with chronic draining ulcers of the buttocks.  

On the notice of disagreement in October 2000, the veteran 
indicated that he had daily follow-up for wound care with 
bandage changes.  There was such a high discomfort level that 
the veteran was unable to sit down.  The wound was slow to 
heal because the large surgical area had to fill in from the 
inside out.  The veteran indicated that he was not able to do 
any work and that he was preoccupied in taking care of his 
service-connected condition.  

Analysis

By rating action in December 1997, a temporary total rating 
under 38 C.F.R. § 4.29 was assigned from September 17, 1997 
to November 30, 1997.  In February 2000, the veteran 
submitted the instant claim for an extension of temporary 
total benefits under Paragraph 30 for convalescence (38 
C.F.R. § 4.30) beyond November 30, 1997.  Initially, the RO 
interpreted this claim as an additional Paragraph 29 claim.  
The veteran clarified this matter as part of the substantive 
appeal.  It was clearly detailed in the substantive appeal 
that this claim dealt only with the issue of whether 
Paragraph 30 benefits were warranted beyond November 30, 
1997.  The RO addressed this issue in the supplemental 
statement of the case.  The Board, therefore, will only 
address the Paragraph 30 issue herein.

The veteran contends that an extension of the temporary total 
benefits following surgery in September 1997 should be 
granted as he does not feel that he had fully recovered from 
surgery as of November 30, 1997.  The veteran alleges that he 
had daily follow-up for wound care, that there was a high 
discomfort level, that he was unable to sit down, that the 
wound was slow to heal and that he was not able to work as a 
result.

The applicable regulation, 38 C.F.R. § 4.30, provides that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.  
In this case, the Board finds that the evidence on file 
warrants a temporary total rating for convalescence purposes 
beyond November 30, 1997.

The record shows that the veteran was released from a VA 
nursing facility on November 6, 1997.  Immediately following 
release from this facility the veteran was accorded a VA skin 
examination.  The report of examination notes that the 
veteran had undergone extensive skin surgery for skin 
infections.  Symptoms included swelling and draining of 
buttock lesions.  Color photographs taken at the time of the 
examination show an extensive surgical wound that was 
incompletely healed due to the surgery.  In early December 
there was a moderate amount of drainage with a slightly foul 
odor.  Later in December 1997, it was noted on several 
occasions that the affected area showed some signs of 
healing.  Additional notations from January to February 1998 
show continuing treatment for the incompletely healed 
surgical wounds.  

In early March 1998, however, a notation shows that the left 
buttock wound was healing well.  Thereafter, there are only a 
couple of notations in the summer and fall of 1998.  On VA 
skin examination in December 1998, it was reported that 
healing of the surgical wound had taken place over the past 
year but was not yet complete.  The veteran continued to 
complain of open sores of the buttock area with drainage.  On 
examination, there was one open sore that measured 1 cm. by 1 
cm.  

Based on the above evidence, the Board finds that the veteran 
suffered from an incompletely healed surgical wound, which is 
properly construed as being severe in nature until March 
1998.  By March, the veteran stopped receiving regular 
outpatient visits in order to have his surgical wound cleaned 
and the bandage changed.  This finding is consistent with the 
March outpatient notation to the effect that the wound was 
healing well.  

Accordingly, the Board concludes that the evidence supports 
the assignment of Paragraph 30 benefits through March 31, 
1998 for the veteran's severe postoperative surgical wound.  
After March 1998, even though the surgical wound was not 
completely healed, the evidence shows that the wound was no 
longer of the type to be classified as a severe wound.  The 
paucity of treatment notations after March 1998 as well as 
the limited findings when the veteran was seen underscore 
this finding.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 through March 31, 1998, for convalescence following 
surgery is granted, subject to the law and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

